DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinger (EP 1 964 651 A1) (“Karlinger 1”) in view of Hsu (US 7,511,245) and Karlinger (US 7,520,473) (“Karlinger 2”).
Regarding Claim 1, Karlinger 1 discloses an industrial robot (see Fig. 7), comprising: 
An arm portion (2) having a longitudinal axis (see Examiner’s annotated version of Fig. 2 below, hereinafter “Figure A”, the longitudinal axis extending in the “x” direction and substantially coaxial with the wire bodies 10 as they pass through the arm portion).
A wrist portion (5) provided to a distal end of the arm portion and swingable about a swing axis (36) orthogonal to the longitudinal axis (see Figure A, showing that axis 36 is orthogonal to the x direction).
A wire body (10) disposed inside of the arm portion and connected to an end effector (3) mounted to the wrist portion (see Figure A, showing the wire bodies connected to the end effector and that the end effector is mounted to the wrist portion).
A tubular cover (15) disposed inside of the arm portion (see Figure A).
A biasing unit (16) configured to bias the wire body in a separate direction away from the wrist portion along the longitudinal axis of the arm portion (see Figure A, showing that the biasing unit has a spring that exerts a force away from the end effector, in the -x direction, on a second tubular cover 14 containing the wire body, and accordingly will also exert a force on the wire body in a direction away from the end effector).
Wherein the wire body has a curved portion (see Figure A, showing that the second tubular cover 14 has a curved portion and accordingly the wire body located within the second tubular cover will also have a curved portion) in a part extending from a base end of the arm portion (see Figure A, showing that the curved portion is from a part extending from the left side of the arm portion as the Figure is oriented, and this side is opposite the front end with the end effector). 

Wherein the biasing unit further has an elastic body (see Figure A, showing the biasing unit includes a spring 16) which generates a force biasing the wire body in the separate direction (see Figure A, showing that the spring would generate a force biasing the wire body in the separate direction). 
Wherein the elastic body is a spring member (see Figure A, showing that the elastic body 16 is a helical spring), a part of the spring member being fixed to the arm portion by a mounting member (18) including a bracket fixed to the arm portion (see Figure 3, showing the bottom portion of the mounting member as a bracket; see also [0044] of the translation, disclosing that the support 18 can be a separate part or a portion of the arm base, and accordingly is fixed to the arm portion), and a clamp (see Fig. 3, showing a clamp portion that encircles the base of the spring member; note: clamp is being interpreted as “any of various instruments or appliances having parts brought together for holding or compressing something”) which is fixed to the spring member (see Fig. 3; see also [0044] of the translation, disclosing that the spring is “fixedly connected” to the second support” 18).
Wherein the biasing unit is configured to bias the curved portion of the wire body in the separate direction utilizing an elastic force of the spring member (see Figure A, showing that the spring presses on the second tubular cover axially and accordingly since the axial end of the second tubular cover at collar 17 is connected with the curved portion of the second tubular member, and therefore the curved portion of the wire body, will exert a force on the curved portion of the wire body through the second tubular member).

    PNG
    media_image1.png
    979
    1420
    media_image1.png
    Greyscale

	Karlinger 1 does not disclose that the wire body is disposed inside of the tubular member, and accordingly does not disclose that the tubular member is disposed inside of the tubular cover, nor that the biasing unit utilizes an elastic force generated by the elasticity of the tubular member, nor that the spring member includes a plate spring and instead uses a helical spring.
However, Hsu which is directed to improvements in cabling for welding robots (see Col. 1 Lines 48-55), teaches providing a wire body (100) disposed inside of a tubular member (101) (see Fig. 5D), and the tubular member is deposed inside of a tubular cover (90) (see Fig. 5D). Where the tubular member has an elasticity (see Col. 4 Lines 6-11, teaching that the tubular member is made of a polymer and that the wire body can be stretched, and accordingly it has some elasticity; see also Col. 3 Lines 49-53 teaching the tubular cover also being made of a polymer having a flexibility).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with the cable bundling Hsu to reduce the complexity of wiring within the industrial robot by reducing the need for separately bundled cables (see Hsu Col. 1 Lines 48-55), which further would reduce manufacturing times, since preassembly cable bundles could be installed rather than needing to separately run each individual line.
The resulting Combination would therefore have the bundle having the wire body, the tubular cover, and the tubular member extending along the entire length of the conduit, including through the inside of the arm portion, and accordingly the “curved portion of the wire body is disposed inside of a tubular member having an elasticity” (see Figure A, since the tubular member extends along the entire length of the wire body, the curved portion of the wire body will be disposed inside of the tubular member), “and the tubular member is disposed inside of the tubular cover” (see Figure A, showing that since the tubular member extends along the entire length of the wire body).
Further, through the curved portion of the tubular cover, the claim language “the biasing unit is configured to bias the curved portion of the wire body in the separate direction utilizing an elastic force generated by the elasticity of the tubular member” and “the biasing unit is configured to bias the curved portion of the wire body in the separate direction utilizing the elastic force of the tubular member” (see Figure A, showing that the biasing unit in the form of a spring will exert a force on the second tubular cover as the arm as actuated causing the tubular member to bend and flex, resulting in an elastic force being generated by the tubular member, which is located within the second tubular cover, as it attempts to return to an unbent state) is met.
Karlinger 2 teaches that a plate spring can fulfil the same function as a helical spring (see Col. 5 Lines 22-25; see also Figs. 2a, 2b, 3a, and 3b) in a robot (1) to tension a wire body (2) in a direction away from the wrist portion (see Fig. 5a) for tensioning a wire body in a robotic arm (see Fig. 5a). Where the plate spring is fixed to the arm portion by a mounting member (1.1) including a clamp (1,2) (see Abstract, teaching that the mounting member is attached to a portion of the robot). Where the plate 
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the helical spring biasing unit in the industrial robot as disclosed in Karlinger 1 with the plate spring biasing unit taught in Karlinger 2 to simply substitute one known type of spring biasing unit with another to obtain predictable results (see MPEP 2143(I)(B)).
Regarding Claim 5, Karlinger 1 further discloses the industrial robot according to claim 1, wherein the arm portion has an open space opened in directions orthogonal to both the longitudinal axis and the swing axis (see Figure A).
Regarding Claim 6, Karlinger 1 further discloses the industrial robot according to claim 5, wherein a part of the open space is defined inside the arm portion by a wall portion (see Figure A) of the arm portion, the wall portion being provided on an opposite side of the wrist portion (see Figure A), and wherein an insertion hole through which the wire body is inserted is formed in the wall portion (see Figure A).
Regarding Claim 7, Karlinger 1 further discloses the industrial robot according to claim 1, wherein a plurality of the wire bodies (see Figure A) are disposed inside of the arm portion (see Figure A), and wherein the biasing unit is configured to bias a whole of the plurality of wire bodies (see Figure A, showing that the plurality of wire bodies extend through the second tubular cover and the biasing unit, and accordingly the plurality of wires are biased as a whole).
Regarding Claim 12, Karlinger 1 discloses an industrial robot (see Fig. 7), comprising: 
An arm portion (2) having a longitudinal axis (see Figure A).
A wrist portion (5) provided to a distal end of the arm portion and swingable about a swing axis (36) orthogonal to the longitudinal axis (see Figure A, showing that axis 36 is orthogonal to the x direction). 

A biasing unit (16) configured to bias the wire bodies in a separate direction away from the wrist portion along the longitudinal axis of the arm portion (see Figure A, showing that the biasing unit exerts a force away from the end effector on a second tubular cover 14 containing the wire body, and accordingly will also exert a force on the wire body in a direction away from the end effector).
Wherein the wire bodies have a curved portion in a part extending from a base end of the arm portion (see Figure A, showing that the second tubular cover 14 has a curved portion and accordingly the wire body located within the second tubular cover will also have a curved portion).
Wherein the industrial robot further comprises a tubular cover (see Karlinger 1 element 15) disposed inside of the arm portion (see Figure A).
Wherein the biasing unit further has an elastic body (see Figure A, showing the biasing unit includes a spring 16) which generates a force biasing the wire bodies in the separate direction (see Figure A, showing that the spring would bias the wire body in the separate direction). 
Wherein the elastic body is a spring member (see Figure A, showing that the elastic body 16 is a helical spring), a part of the spring member being fixed to the arm portion by a mounting member (18) including a bracket fixed to the arm portion (see Fig. 3, showing the bottom portion of the mounting member as a bracket; see also [0044] of the translation, disclosing that the support 18 can be a separate port or a portion of the arm base, and accordingly is fixed to the arm portion), and a clamp (see Fig. 3, showing a clamp portion that encircles the base of the spring member; note: clamp is being interpreted as “any of various instruments or appliances having parts brought together for holding or compressing something”) which is fixed to the spring member (see Figure 3; see also [0044] of the translation, disclosing the spring is “fixedly connected” to the “second support 18).

	Karlinger 1 does not disclose that the plurality of wire bodies are each individually disposed inside of one of the plurality of tubular members, and accordingly does not disclose that the tubular members are disposed inside of the tubular cover, nor that the biasing unit utilizes an elastic force generated by the elasticity of the tubular member, nor that the spring member includes a plate spring.
However, Hsu which is directed to improvements in cabling for welding robots (see Col. 1 Lines 48-55), teaches providing a plurality of wire bodies (100) disposed each disposed inside of one of a plurality of tubular members (101) (see Fig. 5D), and the tubular members are deposed inside of a tubular cover (90) (see Fig. 5D). Where the tubular members have an elasticity (see Col. 4 Lines 6-11, teaching that the tubular members are made of a polymer and that the wire body can be stretched, and accordingly it has some elasticity; see also Col. 3 Lines 49-53 teaching the tubular cover also being made of a polymer having a flexibility).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with the cable bundling taught in Hsu to reduce the complexity of wiring within the industrial robot by reducing the need for separately bundled cables (see Hsu Col. 1 Lines 48-55), which further would reduce manufacturing times, since preassembly cable bundles could be installed rather than needing to separately run each individual line.
Combination would therefore have the bundle having the plurality wire bodies, the tubular cover, and the plurality of tubular members extending along the entire length of the conduit, including through the inside of the arm portion, and accordingly the “curved portion of each of the wire bodies is disposed inside of a corresponding one of the plurality of tubular member” (see Figure A, since the tubular member extends along the entire length of the wire body, the curved portion of the wire body will be disposed inside of the tubular member), “and the tubular member are disposed inside of the tubular cover” (see Figure A, showing that since the tubular member extends along the entire length of the wire body).
Further, Karlinger 2 teaches that a plate spring can fulfil the same function as a helical spring (see Col. 5 Lines 22-25; see also Figs. 2a, 2b, 3a, and 3b) in a robot (1) to tension a wire body (2) in a direction away from the wrist portion (see Fig. 5a) for tensioning a wire body in a robotic arm (see Fig. 5a). Where the plate spring is fixed to the arm portion by a mounting member (1.1) including a clamp (1,2) (see Abstract, teaching that the mounting member is attached to a portion of the robot). Where the plate spring is configured to extend along an inner circumferential surface of the curved portion of the wire body (see Fig. 3A)
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the helical spring biasing unit in the industrial robot as disclosed in Karlinger 1 with the plate spring biasing unit taught in Karlinger 2 to simply substitute one known type of spring biasing unit with another to obtain predictable results (see MPEP 2143(I)(B)).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinger 1 (EP 1 964 651 A1) in view of Hsu (US 7,511,245) and Broekhuijen (DE 10158741 A1).
Regarding Claim 14, Karlinger 1 discloses an industrial robot (see Fig. 7), comprising: 

A wrist portion (5) provided to a distal end of the arm portion and swingable about a swing axis (36) orthogonal to the longitudinal axis (see Figure A, showing that axis 36 is orthogonal to the x direction).
A tubular cover (15) disposed inside of the arm portion (see Figure A).
A wire body (10) disposed inside of the arm portion and connected to an end effector (3) mounted to the wrist portion  (see Figure A, showing the wire bodies connected to the end effector and that the end effector is mounted to the wrist portion).
The wire body including a curved portion (see Figure A, showing that the second tubular cover 14 has a curved portion and accordingly the wire body located within the second tubular cover will also have a curved portion) extending from a base end of the arm portion  (see Figure A, showing that the curved portion is from a part extending from the left side of the arm portion as the Figure is oriented, and this side is opposite the front end with the end effector).
A biasing unit (16) including a helical spring (see Fig. 2) configured to bias the curved portion of the wire body in a separate direction away from the wrist portion along the longitudinal axis of the arm portion  (see Figure A, showing that the biasing unit has a spring that exerts a force away from the end effector, in the -x direction, on a second tubular cover 14 containing the wire body, and accordingly will also exert a force on the wire body in a direction away from the end effector).
A first axial end of the helical spring member being fixed to a bracket (18) fixed to the arm portion (see Fig. 3), and a second axial end of the helical spring being fixed to a ring member (17). 
Wherein an inner circumferential surface of the ring member abuts the tubular cover (see Fig. 3).
Karlinger 1 does not disclose that the wire body is disposed inside of the tubular member, and accordingly does not disclose that the tubular member is disposed inside of the tubular cover, nor that the biasing unit utilizes an elastic force generated by the elasticity of the tubular member, nor that the wire body does not pass through the helical spring.
However, Hsu which is directed to improvements in cabling for welding robots (see Col. 1 Lines 48-55), teaches providing a wire body (100) disposed inside of a tubular member (101) (see Fig. 5D), and the tubular member is deposed inside of a tubular cover (90) (see Fig. 5D). Where the tubular member has an elasticity (see Col. 4 Lines 6-11, teaching that the tubular member is made of a polymer and that the wire body can be stretched, and accordingly it has some elasticity; see also Col. 3 Lines 49-53 teaching the tubular cover also being made of a polymer having a flexibility).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with the cable bundling taught in Hsu to reduce the complexity of wiring within the industrial robot by reducing the need for separately bundled cables (see Hsu Col. 1 Lines 48-55), which further would reduce manufacturing times, since preassembly cable bundles could be installed rather than needing to separately run each individual line.
The resulting Combination would therefore have the bundle having the wire body, the tubular cover, and the tubular member extending along the entire length of the conduit, including through the inside of the arm portion, and accordingly the “curved portion of the wire body is disposed inside of a tubular member having an elasticity” (see Figure A, since the tubular member extends along the entire length of the wire body, the curved portion of the wire body will be disposed inside of the tubular member), “and the tubular member is disposed inside of the tubular cover” (see Figure A, showing that since the tubular member extends along the entire length of the wire body).

Further, Broekhuijen teaches in an industrial robot (see Fig. 1) biasing a tubular cover (20) having a curved portion extending behind the robot (see Fig. 1), using a clamp (27), ring (26) and wherein an inner circumferential surface of the ring member abuts the tubular cover (see Fig. 1). Wherein the wire body does not pass through the helical spring (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the helical spring biasing unit in the industrial robot as disclosed in Karlinger 1 with the plate spring biasing unit taught in Broekhuijen to simply substitute one known type of spring biasing unit with another to obtain predictable results (see MPEP 2143(I)(B)).
Regarding Claim 15, the Combination further suggests the industrial robot according to claim 14, further comprising a plurality of the wire bodies (see Karlinger 1 Figure A), and a plurality of the tubular members (see Hsu Fig. 5D), wherein the curved portion of each of the wire bodies is disposed inside of a corresponding one of the plurality of tubular members (see Hsu Fig. 5D, showing that each wire body is inside a tubular member; see Karlinger 1 Figure A, showing that the wire bodies extend through the tubular cover to make a curved portion, which would contain the wire bodies inside of the tubular members).

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinger 1 (EP 1 964 651 A1) in view of Hsu (US 7,511,245), Karlinger 2 (US 7,520,473), and Tsukamoto (JP 2004-358649 A).
Regarding Claim 16, Karlinger 1 further discloses that industrial robot according to claim 1, has the tubular cover that is split into two portions, and accordingly does not continuously extend from the biasing unit to the wrist portion. 
However, Tsukamoto teaches providing a tubular cover (12), extending continuously from the biasing unit (see Fig. 4, the biasing unit is the curved shape of the tubular cover) to the wrist portion (see Fig. 4, showing that the tubular cover extends to element 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with a tubular cover extending between the biasing unit and the wrist as taught in Tsukamoto to ensure adequate protection for the bundle of wire bodies along the entire interior length of the robot arm.
Regarding Claim 17, Karlinger 1 further discloses that industrial robot according to claim 12, has the tubular cover that is split into two portions, and accordingly does not continuously extend from the biasing unit to the wrist portion. 
However, Tsukamoto teaches providing a tubular cover (12), extending continuously from the biasing unit (see Fig. 4, the biasing unit is the curved shape of the tubular cover) to the wrist portion (see Fig. 4, showing that the tubular cover extends to element 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with a tubular cover extending between the biasing unit and the wrist as taught in Tsukamoto to ensure adequate protection for the bundle of wire bodies along the entire interior length of the robot arm.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karlinger 1 (EP 1 964 651 A1) in view of Hsu (US 7,511,245), Broekhuijen (DE 10158741 A1), and Tsukamoto (JP 2004-358649 A).
Regarding Claim 18, Karlinger 1 further discloses that industrial robot according to claim 14, has the tubular cover that is split into two portions, and accordingly does not continuously extend from the biasing unit to the wrist portion. 
However, Tsukamoto teaches providing a tubular cover (12), extending continuously from the biasing unit (see Fig. 4, the biasing unit is the curved shape of the tubular cover) to the wrist portion (see Fig. 4, showing that the tubular cover extends to element 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with a tubular cover extending between the biasing unit and the wrist as taught in Tsukamoto to ensure adequate protection for the bundle of wire bodies along the entire interior length of the robot arm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended features that Applicant argues are allowable are disclosed in the prior art and new grounds of rejection as set forth above. In particular, Karlinger 2 teaches the use of a plate spring (Arguments Page 8 Lines 3-5), Broekhuijen teaches the use of a helical spring that the wire bodies do no pass through (Arguments Page 27-28), and Tsukamoto teaches the tubular cover extending continuously from the biasing unit to the wrist portion of the robot (Arguments Page 9 Lines 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658